Citation Nr: 9916590	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1996 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a low back 
disorder, and from a rating decision of January 1998 from the 
RO, which, in part, denied service connection for a neck 
disorder.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran currently has a disability of the 
low back or neck which is causally related to service or to 
any incident or event therein.   


CONCLUSION OF LAW

The claims of entitlement to service connection for a low 
back disorder and a neck disorder are not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  There are some 
disabilities, including arthritis, where service connection 
may be presumed if the disorder is manifested to a degree of 
10 percent within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998). 

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case the assertions are beyond the competence of the 
appellant or are inherently incredible when viewed in the 
context of the total record.

The Board will initially describe the pertinent evidence 
regarding the veteran's claim involving his back.  At a RO 
hearing in March 1997, the veteran presented testimony 
regarding a back injury and treatment for said injury during 
service.  However, service medical records contain no 
reference to a back injury or back problems; and his June 
1970 separation examination also revealed no evidence of back 
problems.  Still, the Board finds the veteran's testimony 
credible for the purpose of determining if his service 
connection claim is well-grounded.  

After service, private treatment notes from 1980 to 1989 
reveal evidence of several nonservice-related injuries to the 
veteran's back.  In April 1980, the veteran was seen for 
complaints of low back pain after lifting an object at work 
the previous Friday.  Examination revealed tenderness in the 
lumbar spine with no spasm and normal neurological findings.  
The diagnosis rendered in April 1980 was lumbar strain.  In 
May 1980, the veteran was said to have reinjured his back 
while lifting a refrigerator.  

In September 1984 he was seen for chronic low back pain, this 
time with no history of injury given.  He was assessed with 
chronic lordosis with strain and was placed on flexion 
exercises.  In October 1984 he was seen for a new injury to 
his back, which occurred when he threw a can of paint onto a 
shelf.  Physical examination done a few weeks later in 
October 1984 revealed mild spasm.  

In February 1988, the veteran was seen for yet another injury 
to his back, which was said to have occurred when lifting.  
Physical examination revealed no evidence of scoliosis, 
pelvic tilt or significant muscle spasm, and he was assessed 
with lumbar strain.  He continued to complain of back pain 
through March and April 1988, with no significant objective 
findings noted.  In June 1988 he was seen for pain in 
multiple areas, including his back, but again negative 
findings were noted.  In August 1988 he was seen for 
exacerbation of his back pain, and placed on medication.  In 
March 1989 he was seen for continued complaints of pain, and 
again on physical examination, no abnormality was detected.  

X-rays taken in September 1995 revealed disc space narrowing 
at L5-S1 indicating degenerative disc disease.  X-rays taken 
in December 1995 revealed spondylitic changes diagnosed as a 
minor abnormality.  

The report from a December 1995 VA examination revealed a 
history elicited from the veteran of performing heavy lifting 
in service which gradually resulted in back problems.  He was 
said to have been treated by private physicians who 
prescribed pain medication, and was being followed up by a VA 
medical center.  He was said to work part time in janitorial 
services because he cannot do anything heavy.  Findings 
included limitations of motion that were slight to moderate 
on all planes, with complaints of pain on forward flexion and 
lateral flexion of the lumbosacral spine.  Interpretation of 
X-ray findings of the lumbosacral spine diagnosed spondylitic 
changes with disc space narrowing at L5-S1.  The diagnosis 
rendered was chronic low back pain; spondylitic changes with 
disc space narrowing at L5-S1.  

VA treatment notes from 1997 through 1998 revealed treatment 
for problems that included back complaints.  In April 1997 he 
was noted to be on pain medication for chronic low back pain 
secondary to spondylosis.  An X-ray of the lumbar spine taken 
in August 1997 revealed an impression of L5-S1 degenerative 
disc disease but no evidence of fracture.  He continued to be 
seen for back problems through 1997 and 1998.  A June 1998 
treatment note shows that the veteran's complaints involved 
the back and various other parts of his body since the 
military and that he was trying to get service-connected.  
The assessment was degenerative joint disease at multiple 
sites.  None of the VA treatment notes provided an opinion 
linking the veteran's back problems to service, and the 
history relied upon was apparently given by the veteran.

The veteran received treatment at a private pain management 
clinic through 1998.  In February 1998 he gave a history of 
lifting heavy safes in service and of self-treating his back 
pain for the first eight years after separation.  The veteran 
was noted to not have brought any medical records concerning 
his ailments and workup.  An examination of his back revealed 
mild tenderness to the right lateral paraspinal musculature 
at L5 and S1, and the impression rendered in February 1998 
was chronic back pain, probable back strain syndrome, and 
questionable cervical disc versus lumbar disc problem.  In 
April 1998 he was regarded as a possible surgical candidate 
for back problems.

With regard to the claim involving a neck disorder, the Board 
notes that the veteran's September 1968 entrance examination 
revealed no evidence or complaints of neck problems.  A 
February 1969 emergency treatment note indicated that he was 
treated for muscle strain in his right shoulder and neck 
after lifting.  His June 1970 separation examination revealed 
no evidence of neck problems.

Evidence of neck problems is shown in both VA and private 
treatment notes from 1997 through 1998.  These include a VA 
X-ray report from August 1997 showing an impression of 
degenerative changes of the cervical spine.  VA treatment 
notes from February 1998 included complaints of chronic neck 
pain.  A June 1998 treatment note shows that the veteran's 
complaints involved the neck and various other parts of his 
body since the military and that he was trying to get 
service-connected.  The assessment was degenerative joint 
disease at multiple sites.  Private treatment notes from 
February 1998 also included complaints of cervical pain, and 
diagnosed questionable cervical disc syndrome, versus lumbar 
disc problem.  

Upon review of the evidence, the Board finds that the claims 
for service connection for low back and neck disorders are 
not well grounded.  No competent medical evidence is of 
record that would establish that any current disabilities of 
the back and neck are causally related to service, including 
any injuries sustained in service or complaints treated in 
service; nor is there any competent evidence of arthritis of 
the lumbar or cervical spine, which is shown to have been 
manifest to a compensable degree within one year of his 
discharge from service.  It is also significant that the 
medical evidence, specifically the evidence from the private 
treatment records from 1980 to 1989, reveal that the veteran 
injured his back in several nonservice related incidents, 
beginning in April 1980.  

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case, competent medical evidence has not been 
submitted to establish a nexus between any current low back 
disorder or neck disorder and service.  

As such the claims fail to meet the third element required to 
be well grounded under Caluza, supra.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of well-
grounded claims for the disorders at issue, as imposed by 
38 U.S.C.A. §  5107(a).  The claims on appeal, therefore, 
must be denied.  And since the veteran has failed to present 
well-grounded claims for service connection benefits, VA has 
no duty to assist him in the development of facts pertaining 
to his claims. 


ORDER

The appeal is denied.  


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 

